DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on April 27, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 5 and 6 have been amended; claims 2-4 and 7-11 are canceled; claims 12-17 are withdrawn from further consideration. Accordingly, claims 1, 5, 6 and 12-17 are pending in this application, with an action on the merits to follow regarding claims 1, 5 and 6.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 5 and 6 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein the liquid impervious material is silicone and further includes a liner on the interior of the glove or mitt” (emphasis added).  It is unclear whether the liquid impervious material is what further includes a liner, or the glove or mitt is what further includes a liner on its interior.  Correction is required.  For purposes of examination, the claim is being interpreted as “wherein the liquid impervious material is silicone, and the glove or mitt further includes a liner on the interior of the glove or mitt”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP 2008-202205 A; citations hereinafter are in reference to the English machine translation document provided as NPL with a previous Office Action) in view of in view of Hannon (US 2008/0044614), Hull (US 2008/0022436), NPL to “Adhesive Films” (hereinafter “AdhesiveFilms”) (URL=“https://www.adhesivefilms.com/index_htm_files/EnglishCOMPLETE_Compressed.pdf”) and Kenney et al. (hereinafter “Kenney”) (US 2014/0338091).
Regarding independent claim 1, Koide discloses a seam sealed heat resistant glove/mitt (Figs. 1-4; Examiner notes that the adjective phrase “seam sealed heat resistant” does not further structurally define the claimed invention in any patentable sense, absent further clarifying structural language in the claim; as long as the prior art glove/mitt can resist some amount of heat, and has seams that are sealed from ingress of at least some substance, the prior art will be deemed to meet these adjective limitations), comprising: a palm portion having a periphery (Fig. 1 is a palm/front view of a palm portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a rear of hand portion having a periphery (Fig. 1 is a dorsal/body view of a rear of hand portion; both the palm and rear of hand portions have respective peripheries; palm and rear of hand portions are defined at least by outer cover cloth #22 material), the palm and rear of hand portions formed from a liquid impervious material (Para. 0012 and claim 1 of Koide disclose that the outer cover cloth material (#22) can be water-repellant or waterproof (i.e. liquid impervious, inasmuch as portion of their respective peripheries to define seams (peripheral stitching parts #12 are applied to the peripheries of the palm and rear of hand portions to provide connected stitched seams; Para. 0091 further recites there may be multiple seams), the palm and rear of hand portions defining an interior wherein the seams are formed at the interior (Figs. 3 and 4 show an interior for housing a hand; Fig. 3 shows the seams at #12, overlaid by tape #11, the seams #12 existing at both the interior and at an exterior (Fig. 3)); and a welded thermoplastic material disposed over the seams of the glove/mitt (top cover tape #11 is a material that includes at least a thermoplastic adhesive welded onto the stitching parts #12; Para. 0017 discusses welding of the adhesive via application of heat thereto; this supports the prior art meeting the “seam sealed” limitation in the preamble of claim 1, as well), wherein the welded thermoplastic material is a thermoplastic tape having a curable adhesive on a side of the thermoplastic tape facing the seams, to form a seal over the seams (Fig. 3; since the adhesive is described as being heat-welded, the adhesive is capable of being “cured” via the heat applied thereto, on the side that faces the seams (Para. 0017 of Koide); the tape forms a seal over the seams to some extent), wherein the glove/mitt includes a liner on the interior of the glove/mitt (“inner inner cloth” #24 is a liner on the liquid impervious material of the glove/mitt, positioned on an interior of the glove/mitt (Figs. 3 and 4)).  Koide illustrates the tape #11 disposed on the exterior side of the peripheral seams, and therefore does not teach the tape (i.e. welded thermoplastic material) being disposed over the seams on the interior of the glove/mitt.  Koide is silent to specifying the material that forms the outer covering cloth #22 (i.e. “the liquid impervious material” that forms the palm and rear of hand portions) 
Hannon teaches a seam system that involves a seam sealing tape that can be applied to the interior of a garment so that it is hidden from view, for aesthetic reasons (Paras. 0002 and 0033 of Hannon).
Hull teaches a protective hand covering that includes an outer shell #20 that can be formed from heat resistant and liquid impermeable materials, including silicone (Para. 0016 of Hull).  Hull also teaches that its hand covering can include a liner formed from cotton, cotton/polyester blends, and aramids such as KEVLAR®, TWARON® and polyethylene fabrics such as DNYEEMA® (Para. 0017 of Hull).
AdhesiveFilms teaches various types of seam tapes, including TAF-920, which includes a polyamide adhesive, with a polyurethane membrane and a nylon top surface layer on the opposite side of the membrane from the adhesive (see Table on Page 26 of NPL document).  Applicant discloses, in Para. 0026 of their Specification as originally filed, that TAF-920 seam sealing tape commercially available from Adhesive Films, Inc, is a suitable tape for use in its glove/mitt.  Applicant’s Specification’s Para. 0026 also discloses that the adhesive can be polyamide and the cover layer can be a nylon surface layer.
Kenney teaches a garment with seams that may include tapes applied to the seams, wherein the tapes can be subjected to ultrasonic energy in order to activate the tape (Para. 0031 of Kenney).
 (Applicant discloses that the tape can be located on either the interior, the exterior, or both (Para. 0027 in the Specification as filed)), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have relocated the tape #11 of Koide to the interior side of the seam within the interior of the glove, in order to improve the aesthetics of the glove by hiding the seam tape from view, as taught by Hannon (Paras. 0002 and 0033 of Hannon, as noted above).  As a result of the modification, the welded thermoplastic tape would be disposed over the seams on the interior of the glove/mitt, as claimed. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the silicone of Hull as the outer covering #22 in order to provide the glove with an alternative known waterproof and heat resistant material, as taught by Hull. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the commercially-available TAF-920 seam sealing tape taught by AdhesiveFilms as the top cover tape #11 of choice in the glove/mitt of Koide, in order to provide a known seam tape that can overlay and protect the stitching parts #12 (i.e. seams) in an elastic and waterproof manner (as desired by Koide - Para. 0019). It would have been further obvious before the effective filing date of 

Regarding claims 5 and 6, the modified glove/mitt of Koide (i.e. Koide in view of Hannon, Hull, AdhesiveFilms and Kenney, as explained with respect to claim 1 above) renders obvious all the limitations of claim 1, as set forth above.  Additionally, Koide teaches that the inner cloth #24 (i.e. liner) can be formed from a “cotton-like” material (Para. 0042), but is silent to actually disclosing that cotton or a cotton/blend material is used (claim 5), and is likewise silent as to whether a synthetic material is used (claim 6).  As noted above, however, Hull teaches that its hand covering can include a liner formed from cotton, cotton/polyester blends, and aramids such as KEVLAR®, TWARON® and polyethylene fabrics such as DNYEEMA® (Para. 0017 of Hull).
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used either cotton, a cotton/polyester blend or the aramids or polyethylene fabrics taught by Hull in order to provide alternative known comfortable materials or heat-resistant materials, as taught by Hull and as is well-known in the art, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use for the purpose of providing protection for the wearer of 
Response to Arguments
Examiner notes that the amendments to claim 1 have resulted in a new grounds of rejection.  However, the same prior art is being applied, that was previously applied to once dependent (now canceled) claims.  For example, claim 1 has been amended to incorporate subject matter from claims 3, 4, 8, 10 and 11.  The prior art applied against these claims is still deemed applicable to the claims as presented with the RCE. Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive, with respect to the prior art relied upon in the final Office Action.
Applicant argues that the art of record does not disclose a glove or mitt with the seams formed on the inside or interior of the glove or mitt.  This is not persuasive because the prior art of Hannon, as noted previously and again above, teaches a seam system involving a seam sealing tape located on the interior side of the garment.  Since Koide teaches a glove/mitt (i.e. a garment), then the teaching of Hannon is applicable to the glove/mitt of Koide via modification, as explained above.
Applicant argues that none of the art of record discloses a tape having a cover layer on a side of the tape opposite the adhesive.  This is not persuasive because Koide does teach a top cover tape #11, but is silent alone to this tape being polyurethane-based tape.  As noted previously, and again above, the prior art to AdhesiveFilms teaches a seam tape called TAF-920, which is the same type of tape that Applicant 
With respect to Applicant’s comments on the limitation “ultrasonic energy cured” being considered a product-by-process limitation by the Office, and stating that the element of the claim is structural in that the adhesive material is defined materially as an ultrasonically curable material, Examiner maintains that “ultrasonic energy cured adhesive” is a product-by-process limitation because the product (i.e. “adhesive”) is being defined by the process in which it reaches its end result (i.e. “ultrasonic energy cured”).  Nevertheless, this feature is addressed adequately by the prior art of Kenney, which teaches that garments with seam tapes can be subjected to ultrasonic energy to activate the tape (i.e. cure the adhesive of the tape).
Accordingly, the applicability of the prior art is deemed proper, and is maintained.  
With respect to the pending withdrawn method claims, Examiner reminds Applicant of the last paragraph of Page 4 (spanning onto Page 5) of the Restriction Requirement mailed on April 14, 2020, which indicates that the withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined (MPEP 821.04), and suggests Applicant to amend the withdrawn method claims during the course of prosecution to require the same limitations amended into the product claims.  Failure to do so may result in no rejoinder of the process claims in the event the product claims are found allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732